Case 1:19-cv-25270-JAL Document 19 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-25270-CIV-LENARD/REID
                         (Criminal Case No. 15-20686-Cr-Lenard)

 MARCUS NOEL,

        Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 _____________________________________/

  ORDER ADOPTING THE REPORT OF THE MAGISTRATE JUDGE (D.E. 18),
   DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR
       CORRECT SENTENCE (D.E. 1), DENYING CERTIFICATE OF
               APPEALABILITY, AND CLOSING CASE

        THIS CAUSE is before the Court on the Report of Magistrate Judge Lisette M.

 Reid issued August 28, 2020, (“Report,” D.E. 18), recommending that the Court deny

 Movant Marcus Noel’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

 Sentence, (“Motion,” D.E. 1). Specifically, Judge Reid found that all of Movant’s claims

 are meritless, and additionally that Movant procedurally defaulted and waived Ground 1.

 (Report at 5-17.) The Report provides the Parties with fourteen (14) days to file objections.

 As of the date of this Order, no objections have been filed. Failure to file objections shall

 bar parties from attacking on appeal the factual findings contained in the report. See

 Resolution Trust Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

 Therefore, after an independent review of the Report and record, it is hereby ORDERED

 AND ADJUDGED that:
Case 1:19-cv-25270-JAL Document 19 Entered on FLSD Docket 09/30/2020 Page 2 of 2



       1.    The Report and Recommendation of the Magistrate Judge (D.E. 18) issued

             on August 28, 2020, is ADOPTED;

       2.    Movant Marcus Noel’s Motion under 28 U.S.C. § 2255 to Vacate, Set

             Aside, or Correct Sentence (D.E. 1) is DENIED;

       3.    A certificate of appealability SHALL NOT ISSUE;

       4.    All pending motions are DENIED AS MOOT; and

       5.    This case is now CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida this 30th day of

 September, 2020.


                                      _ ___________________________________
                                      JOAN A. LENARD
                                      UNITED STATES DISTRICT JUDGE




                                         2
